Citation Nr: 0514982	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  00-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection under 38 U.S.C. § 1151 
for decubitus ulcers of the sacrum and bilateral lower 
extremities.

2.  Entitlement to an increased disability rating for a 
service-connected right shoulder disorder, currently 
evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1969. 

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (the RO).  

Procedural history

In November 1998, the RO received the veteran's claim of 
entitlement to service connection under 38 U.S.C. § 1151 for 
residuals of decubitus ulcers of the sacrum and bilateral 
lower extremities.  The veteran also claimed entitlement to 
service connection for a right shoulder disorder.  In a June 
1999 rating decision, the RO denied both claims.  The veteran 
disagreed with the June 1999 rating decision as to the 
decubitus ulcers, and the appeal was perfected with the 
timely submission of his substantive appeal (VA Form 9) in 
May 2000.  In the May 2000 VA Form 9, the veteran also 
expressed disagreement as to the right shoulder claim.  The 
RO prepared a Statement of the Case (SOC) on that issue, and 
the appeal was perfected with the timely receipt of a VA Form 
9 in July 2000.

In an April 2002 rating decision, the RO granted service 
connection for a right shoulder disorder and assigned a 20 
percent disability rating.  In an August 2002 VA Form 21-
4138, the veteran stated as follows: "I would like to 
withdraw the appeal on my right shoulder condition and I 
would like to request an increased rating on my right 
shoulder now."  

It appears to the Board that the veteran did, in fact, 
disagree with the disability rating assigned his right 
shoulder disorder, even though he did not use the correct 
terminology to express that disagreement.  See E.g., Myers 
(Dana) v. Principi, 16 Vet. App. 220 (2002); E.F. v. 
Derwinski, 1 Vet. App. 324 (1991) [VA is to construe written 
submissions from a veteran in the light most favorable to the 
veteran, within the confines of law].  No SOC has yet been 
prepared on that issue.

In October 2003, the Board remanded the issue of entitlement 
to service connection for residuals of decubitus ulcers of 
the sacrum and bilateral lower extremities further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC), continuing the previous denial.  

The issue of entitlement to an increased rating for the 
service-connected right shoulder disorder is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


FINDING OF FACT

The medical evidence of record does not demonstrate that the 
veteran's current decubitus ulcers represent additional 
disability caused by VA medical treatment.


CONCLUSION OF LAW

The payment of benefits under the provisions of 38 U.S.C. 
§ 1151 for decubitus ulcers of the sacrum and bilateral lower 
extremities is not warranted.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection under 38 U.S.C. § 1151 
for decubitus ulcers of the sacrum and bilateral lower 
extremities.

The veteran is seeking compensation for decubitus ulcers of 
the sacrum and bilateral lower extremities, which he contends 
are due to VA medical treatment.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, applicable to this case.  See Holliday v. 
Principi, 
14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004) [reasonable doubt to be resolved in veteran's 
favor].  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Duty to notify

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, VA must 
satisfy the following four requirements.  

First, VA must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the June 1999 rating decision, by the January 
2000 SOC, and by the April 2002 and September 2004 SSOCs of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

More significantly, a letter was sent to the veteran in March 
2004 that was specifically intended to address the 
requirements of the VCAA.  That letter explained the elements 
that must be established in order to grant service connection 
under the provisions of 38 U.S.C. § 1151; it enumerated the 
evidence already received, and it provided a description of 
the evidence still needed to establish those elements.  

Second, VA must inform the claimant of the information and 
evidence the VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the March 
2004 VCAA letter, the veteran was informed that VA would 
"make reasonable efforts to help you get evidence necessary 
to support your claim.  We will try to help you get such 
things as medical records, employment records, or records 
from other Federal agencies . . . .  We will also assist you 
by providing a medical examination or getting a medical 
opinion if we decide it's necessary to make a decision on 
your claim."  

Third, VA must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The March 2004 letter told the veteran 
to complete and return VA Form(s) 21-4142, authorizing 
release of any private medical records pertinent to his 
claim; and, complete and return VA Form(s) 21-4138, 
identifying treatment at VA facilities and military 
hospitals, or containing statements or certifications on his 
behalf. 

Finally, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The March 2004 letter included a request 
that "[i]f there is any other evidence or information that 
you think will support your claim/appeal, please let us know.  
If the evidence is in your possession, please send it to us."  

The Board finds that March 2004 letter properly notified the 
veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  The 
Board notes that, even though the letter requested a response 
within 60 days, it also expressly notified the veteran that 
he had one year to submit the requested information and/or 
evidence, in compliance with 38 U.S.C.A. § 5103(b) [evidence 
must be received by the Secretary within one year from the 
date notice is sent].  The one year period has since elapsed.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in June 
1999, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly impossible; VA's General Counsel has 
held that the failure to do so does not constitute error.  
See VAOGCPREC 7-2004.  VA General Counsel opinions are 
binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 
38 C.F.R. § 14.507 (2004).  

Subsequent to furnishing the veteran with the VCAA letter in 
March 2004, the RO readjudicated his claim in a September 
2004 SSOC.  Thus, any deficiency with respect to the timing 
of the notice has since been rectified.  The Court recently 
held in Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. 
April 14, 2005), that timing errors do not have the natural 
effect of producing prejudice and, therefore, prejudice must 
be pled as to it.  In Mayfield, the timing-of-notice error 
was found to be sufficiently remedied and cured by subsequent 
provision of notice by the RO, such that the appellant was 
provided with a meaningful opportunity to participate 
effectively in the processing of her claim by VA.  Such has 
been done here.

In addition, the Board acknowledges that the March 2004 
letter was sent by the Board and not by the RO.  However, the 
notice is compliant with the requirements of the VCAA, and 
the claim was readjudicated by the RO after the notice was 
sent.  VA's General Counsel has held that such notice is 
permissible.  See VAOGCPREC 1-2003.

The Board is therefore satisfied that the veteran was 
notified properly of his statutory rights; he is fully 
cognizant of them; and no amount of additional communication 
would result in any additional evidence pertinent to this 
claim.  
See Wensch v. Principi, 15 Vet. App. 362 (2001) [VCAA does 
not apply where there is extensive factual development in 
case which indicates no reasonable possibility that any 
further assistance would aid the claimant in substantiating 
his claim].  See also Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) [strict adherence to law does not dictate 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of result in a case; such adherence would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to veteran].

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.

The RO has requested and obtained the veteran's VA treatment 
and hospitalization records.  The RO also obtained 
hospitalization records from St. Mary's Hospital.  There is 
no indication that there exists any evidence that has a 
bearing on this case that has not been obtained.

In particular, in response to the Board's October 2003 
remand, the veteran was contacted and asked to identify any 
health care provider who had treated him for decubitus 
ulcers.  The veteran did not respond to that request.  

The Board notes that a VA examination has not been conducted 
in this case.  The veteran's representative has specifically 
requested such an examination in a January 2005 VA Form 646.  

As stated above, the VCAA and its implementing laws and 
regulations provide, generally, that an examination or 
opinion is necessary if the evidence of record: (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
injury or disease in service; (C) indicates that the claimed 
disability or symptoms may be associated with the established 
injury, or disease in service or with another service-
connected disability, but (D) does not contain sufficient 
medical evidence for the Secretary to make a decision on the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2004); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).  

In this case, as will be discussed in more detail below, he 
evidence clearly establishes the presence of decubital ulcers 
more than a decade prior to the veteran's 1997 VA hospital 
admission.  The cause of such ulcers was the veteran's 
paraplegia due to a gunshot wound.  The evidence further 
shows that decubitus ulcers incurred during the VA 1997 
hospitalization subsequently healed, thus the claimed 
disability (ulcers due to VA medical treatment) does not 
currently exist.  Further, the evidence does not indicate 
that any current decubitis ulcer disability may be associated 
with VA hospital treatment.    

In short, under the circumstances presented in this case, a 
remand for a medical examination and opinion would serve no 
useful purpose because such examination is not "necessary."  
Cf. Charles, 16 Vet. App. 370.  The duty to assist is not 
invoked, even under Charles, where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  See also 38 U.S.C.A. § 5103A(a)(2) (West 2002).

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony; he indicated in his VA Form 9 that he did 
not want a BVA hearing, and he never requested a hearing 
before the RO.  The veteran's  representative has submitted 
written argument in his behalf.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the law.  
Accordingly, the Board will proceed to a decision on the 
merits.   

Pertinent law and regulations

In pertinent part, 38 U.S.C. § 1151 reads as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title 
shall be awarded for a qualifying additional disability 
or a qualifying death of a veteran in the same manner as 
if such additional disability or death were service-
connected.  For purposes of this section, a disability 
or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and--

"(1) the disability or death was caused by hospital 
care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of 
this title, and the proximate cause of the disability or 
death was-(A) carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault 
on the part of the Department in furnishing the hospital 
care, medical or surgical treatment, or examination; or 
(B) an event not reasonably foreseeable."

See 38 U.S.C.A. § 1151 (West 2002).

The veteran filed the claim for compensation under the 
provisions of 38 U.S.C. § 1151 on November 16, 1998.  Because 
the claim was filed after October 1, 1997, the version of 38 
U.S.C. § 1151 in effect prior to October 1, 1997 [requiring 
only that additional disability be "the result of" VA 
hospital care, medical or surgical treatment, or examination] 
is not applicable.  See VAOPGCPREC 40-97 [all Section 1151 
claims which were filed after October 1, 1997 must be 
adjudicated under the statutory provisions currently in 
effect, which essentially require a showing of negligence or 
fault on the part of VA].  

The Board has considered whether the October 1997 VA 
hospitalization report can be considered as the date of 
claim.  38 C.F.R. § 3.400 provides that for disability due to 
hospitalization, the appropriate effective date is the date 
of injury or aggravation if the claim was received within one 
year after that date.  38 C.F.R. § 3.400 (i) (2004).  In this 
case, however, the veteran was admitted on October 2, 1997, 
after the October 1, 1997 effective date of the new 
legislation.  Accordingly, the current version of the 
regulations will be applied.

Analysis

To briefly summarize, current law provides that VA 
compensation benefits shall be awarded for (1) additional 
disability (2) which was caused by VA medical treatment, and 
the proximate cause of the disability or death was either 
(3) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151 (West 2002); 
see also Jones v. West, 12 Vet. App. 460, 464 (1999).  

It is the veteran's essential contention, as stated in his 
October 1998 claim and November 1999 notice of disagreement, 
that he suffered several decubitus ulcers of the buttocks and 
lower extremities during the October 1997 hospitalization, 
and that those ulcers have never healed.  The veteran 
contends that his skin was left in such poor condition by his 
1997 hospital treatment that he incurred sores that have 
periodically returned ever since.  

A decubitus ulcer is defined as "an ulceration caused by 
prolonged pressure in a patient allowed to lie too still in 
bed for a long period of time; called also decubitus, bed 
sore, and pressure sore."  See Dorland's Illustrated 
Dictionary (27th ed. 1994), 1771.

The veteran has a current disability.  That is, he was 
diagnosed in May 2004 with pressure wounds.  Accordingly, the 
first element is met.  

Turning to the second element, in his November 1999 notice of 
disagreement, the veteran stated that "all the decubitus 
ulcers were created here in the [VA] hospital."  However, the 
competent medical evidence of record dramatically refutes the 
veteran's contention.  The medical evidence makes it 
abundantly clear that the pressure wounds were not caused by 
VA medical treatment, to include the October 1997 
hospitalization, but rather are due to the veteran's 
paraplegia.  In fact, the medical evidence shows the presence 
of such ulcers in 1985, well over than a decade prior to the 
VA hospitalization now claimed to have caused the ulcers.  

In July 1985, the veteran was hospitalized at St. Mary's 
Hospital in Gary, Indiana for treatment of a gunshot wound 
with spinal cord injury, which left him a paraplegic with 
loss of bowel and bladder control.  Treatment reports from 
St. Mary's, dated in August and October 1985, show the 
presence and treatment of sacral decubital ulcers.  The 
veteran was then transferred to the Hines VA Hospital in 
October 1985, where his pressure sores continued to be 
treated over the course of the next year.  He was discharged 
in September 1986.

The veteran was hospitalized in October 1997 for treatment of 
a right shoulder disorder.  During his admission, from 
October 2, 1997 to November 5, 1998, the veteran was found to 
have multiple decubiti involving his sacrum, buttocks and 
both lower extremities and feet.  Surgical closure was 
performed on one of the wounds prior to discharge.  At 
discharge, the veteran's skin was noted to be "intact."  

Subsequently, the veteran has been treated on a regular basis 
by VA.  A November 1999 nursing note shows that a sacral sore 
and sore on the right heel were healing.  A wound care 
addendum notes that the sores are clean and healing.  
Similarly, VA outpatient treatment reports from May 2003 to 
March 2004 show consistent findings that the veteran's skin 
was intact.  Indeed, a report from May 2003 contains a 
specific finding of "no pressure sores," and shows that the 
veteran's legs were being kept elevated to prevent pressure 
sores from forming.  In May 2004 that skin wounds were again 
noted on the veteran's buttocks.  These were noted as very 
small and shallow.  A 2 by 4 cm shore was also noted on the 
back of the left leg.  

In short, the competent medical evidence clearly shows that 
the presence of decubital ulcers predated the 1997 VA 
hospitalization (or for that matter the October 1985 VA 
hospitalization), and had their initial incurrence July 1985, 
coincident with the onset of the veteran's paraplegia.  This 
evidence clearly and conclusively refutes the veteran's 
essential contention, as stated in his November 1999 notice 
of disagreement, that "all the decubitus ulcers were created 
here in the [VA] hospital."  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  In this case, there is no 
evidence, aside from the veteran's patently self-serving 
statement, which serves to link his decubitis ulcers to VA 
medical care.  Not only is the veteran not competent to 
comment on medical matters such as etiology, see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992), but the veteran's 
report of his own medical history is manifestly false.

In light of the objective medical history, in order for the 
Board to accept the veteran's contention, it would have to 
adopt two essentially inconsistent theories.  First, that the 
ulcers incurred in 1985 are not related to the ulcers noted 
during the 1997 hospitalization; and, second, that the ulcers 
noted during the 1997 hospitalization are related to the 
current ulcers, despite the fact that they were not present 
during the intervening period.  The veteran has pointed to no 
competent medical evidence that would support such an 
incongruous result.  See 38 U.S.C.A. § 7107(a) [a claimant 
has the responsibility to present and support a claim for 
benefits].  

In short, based on the medical and other evidence of record, 
the Board has concluded that the veteran's current decubital 
ulcers do not represent additional disability caused by VA 
medical treatment in October 1997.  The medical evidence 
unquestionably shows that the decubitis ulcers are coincident 
with the veteran's paraplegia, which long predated the 1997 
VA hospitalization.  

As this essential element has not been met, the Board need 
not reach the question of whether the proximate cause of the 
current disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA.  Nor does the Board have to address the 
matter of foreseeability.  

In short, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for decubitus ulcers of the sacrum and bilateral 
lower extremities under the provisions of 38 U.S.C. § 1151.  
The claim is accordingly denied.


ORDER

Service connection under 38 U.S.C. § 1151 for residuals of 
decubitus ulcers of the sacrum and bilateral lower 
extremities is denied.


REMAND

2.  Entitlement to an increased disability rating for a 
service connected right shoulder disorder, currently 
evaluated as 20 percent disabling.

The procedural history of this issue has been set forth in 
the Introduction.  Briefly, the veteran perfected an appeal 
as to the matter of service connection for a right shoulder 
disability; service connection was subsequently granted in 
April 2002; and in August 2002 the veteran communicated with 
the RO that he wished to "withdraw his appeal" as to the 
right shoulder condition and "request an increased rating" 
for the same condition.

As has been discussed in the Introduction, the Board 
interprets the August 2002 VA Form 21-4138 as a notice of 
disagreement as to the RO's April 2002 assignment of a 20 
percent disability rating for his right shoulder disorder.  
The veteran's reference to a withdrawal of his appeal appears 
to refer to the matter of service connection.  Obviously, a 
withdrawal of that appeal was moot in light of the grant of 
the benefit sought.  With respect to the matter of the 
veteran's entitlement to an increased rating, there was no 
appeal to withdraw.  Moreover, it would be completely 
illogical to withdraw a claim of entitlement to an increased 
rating and in the same letter file another claim.  The Board 
therefore draws the conclusion that the veteran's intent was 
to dispute the assignment of a 20 percent rating for the 
right shoulder disability.  Thus, the August 2002 
communication amounted to a timely filed NOD.  See 38 C.F.R. 
§§ 20.201, 20.302 (2004).    

The record does not reflect that a SOC has been issued by the 
RO as to the issue of the veteran's entitlement to an 
increased disability rating for the right shoulder 
disability.  In Manlincon v. West, 12 Vet. App. 238 (1999), 
the Court held that in these circumstances, where a notice of 
disagreement is filed, but a SOC has not been issued, the 
Board must remand the claim so that a SOC may be issued.  

This issue is accordingly REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

VBA should issue a SOC pertaining to the 
issue of the veteran's entitlement to an 
increased rating for the service-
connected  right shoulder disorder, and 
in connection therewith provide the 
veteran with appropriate notice of his 
appellate rights.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


